Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Status of Claims

	Claims 1-20 are pending.
	Response to restriction requirement filed 04/07/2022 is acknowledged.   Upon further consideration of the claims, the restriction requirement is deemed moot and is  vacated.  Claims 1-20 are under consideration.

Drawings

The drawings filed on 10/01/2021 are received and accepted. 

Information Disclosure Statement

	Applicants’ Information Disclosure Statement filed  03/24/2022  has been received and entered into the application.  Accordingly, as reflected by the attached completed copies of forms PTO-1449, the cited references have been considered.

112 second paragraph for AIA 
Claim Rejections - 35 USC § 112(b) 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1,9,17, and claims dependent thereupon, are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
The claims address that, after modifying the editing cassette design library to change a number of one of the editing cassette designs, a second predictive representation of each modified sequence is generated “such that the second predictive representation is substantially similar to the target representation” (emphasis added).  First, the metes and bound of the term “substantially similar” is unclear – what similarity is considered to be substantially similar?   Second, the limitations are generalized to the point where they do not reflect any specific and practicable series of steps that a practitioner actually perform. Rather, they stand as the place holder terms – it is not clear what practical method steps result in generation of a predictive representation that is necessarily being “substantially similar” to the target representation – be it a result of a removal or addition of designs, as in claims 2,4, respectively.


Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims         are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.


The October 2019 updated Patent Subject Matter Eligibility Guidelines (PEG) articulate the following to evaluate subject matter eligibility:
Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1

With regard to (1), the instant claims recite a method (claim 1, and claims dependent thereupon), a corresponding system (claim 9, and claims dependent thereupon), and  computer-readable medium (claim 17, and claims dependent thereupon), thus said claims are properly drawn to one of the four statutory categories of invention.  
 
Step 2A Prong One.

With regard to 2A Prong One, under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion.

Steps  drawn to a mental process recited in the claims include generating a first or second representation of a sequence, modifying a library of designs, adding or removing a design from library (claims 2,4). 

With regard to claims 5,6, the steps are able to be performed in the mind, but for the recitation of the “machine-learning model”. Other than reciting “by a machine-learned model ”, nothing in the claim element precludes the step from practically being performed in the human mind. Likewise, with regard to claim 7, other than reciting  software that can be used, nothing in the claim element precludes the step of encoding  from practically being performed in the human mind.  The broadest reasonable interpretation of training a machine learning model to predict relative representation of a design classifying feature vector and making a prediction, which amounts to a mere analysis of data.  Likewise,  with regard to claim 7,encoding a vector to generate a feature vector amounts to conversion of data.  There are no specifics in the claims that the above steps are clearly rooted in computer technology and are not able to be performed in human mind.


Step 2A Prong Two.


The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception. In the instant case, the additional elements in the claims do not apply, rely on, or use the judicial exception. 
Receiving a design library is a pre-solution activity directed to aspects of the information being analyzed.
Providing a modified design library is an insignificant post-solution activity.

Editing cassette designs in a library of designs is a data representation of editing cassettes; there are no additional elements in the claims that apply, rely on, or use the judicial exception. 

Claims 9-16 address a system which is not viewed as a particular machine that is integral to the claims.  The claimed system is a computer based system including computer-readable storage media, device elements and processors that are recited at a high level of generality, i.e., a generic computer and processor performing generic computer functions) such that the recitations amount to no more than instructions to apply the judicial exceptions on said generic computer system.

Claims 17-20 address a computer-readable medium, which is not viewed as a particular product that is integral to the claims.  The claimed computer-readable storage media is a generic computer component, such that the recitations amount to no more than instructions to apply the judicial exceptions on said generic computer system.

Step 2B

Because the claims fail under (2A), the claims are further evaluated under (2B).  The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional elements do not include steps that amount to significantly more that the judicial exceptions.  As discussed above with regard to integration into a practical application, the additional elements herein amount to no more than generic computer elements and steps of receiving data.  Further, as evidence to not including significantly more, the courts have stated that additional elements or combination of elements other than the abstract idea per se that amount to no more than mere instructions to implement the idea on generically recited systems that serve to perform generic computer functions that are well-understood, routine, and conventional activities, like the use of generic computer elements such as a microprocessor or a user interface, do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014).   
Thus, the instant claims do not include an inventive concept.
With regard to use of machine learning models, as in claims 5,8 or software techniques for natural language processing into vector representation, as in claim 7 – these are well-known computational techniques used in data analysis.  See, for example Lilleberg et al. (2015 IEEE 14th International Conference on Cognitive Informatics & Cognitive Computing (ICCI*CC), 2015, pp. 136-140) describing use of word2vec for summation of vectors and support vector machine to classify them, or Kimothi et al. (arXiv:1608.05949, 2016, p.1-7) describing use of Word2vec or Doc2vec.  Thus, such additional limitations are insufficient – primarily because the limitations  “set forth well-understood, routine and conventional activities” and are drawn to the activities that an artisan would have relied upon to achieve the goals of the invention.
 

Prior art made of record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Spindler et al.  (US 2020/0056192);
Irrgang et al. (US 10665114);
Garst et al. (US 10731180);
Gill et al. (10287575).


Conclusion.
	No claims are allowed

 end
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb